DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of May 13, 2022, in response to the Office Action of January 14, 2022, are acknowledged.

Response to Arguments
	Applicant argues that the claims as, amended are not obvious.  In particular, rather than claiming “treating” Applicant claims “reducing number and severity” in a patient having bed sores.
	The objection to the claims is withdrawn in view of the cancelation of claim 10.  
	The examiner notes that Maida and Modi render obvious topically and orally administering cannabinoids, including nabilone, to treat wounds and skin ulcers.  While the intent of Maida and Modi is to provide an analgesic effect, the active step of administration claimed and taught is the same.  The oral or topical administration of a claimed API to a claimed subject would appear to yield a same result, and is an optimizable parameter- even if a specific dosage is required to achieve a claimed result. 

Status of the Claims
	Claims 1-3 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maida et al., “Topical Medical Cannabis: A New Treatment for Wound Pain- Three Cases of Pyoderma Gangrenosum,” Journal of Pain and Symptom Management Vol. 54 No. 5. November 2017, in view of Modi (US2017/0112855), and in view of Westby et al., “Dressing and topical agents for treating pressure ulcers (Review), 2017.
	Maida teaches using topical cannabinoid compounds for treatment of wounds, including skin ulcers. See Cases 1-3, p734.  When treated with topical medical cannabinoids, all of the patients reported analgesia within 3-5 minutes and there was a statistically significant decrease in average daily pain. See p. 734, results.  Maida explains that this appears to be the first published report of topical cannabinoid therapies for pain and specifically applied to leg ulcers in each of the three case studies.  Approximately 5 mg/mL to 9 mg/mL were administered to the subjects.
	Modi teaches formulations that can be administered orally and topically comprising a cannabinoid including nabilone.  Nabilone can be administered with a corticosteroid. See prior art claim 1.  Treatment is intended to provide pain relief on the skin from psoriasis, e.g.  Corticosteroid refers to steroids that are produced in the adrenal cortex of vertebrates as well as their synthetic analogues. See par. 13.  A topical form can be a cream, lotion, or ointment.  It can be applied as a transdermal patch, bandage, or cloth.  Carriers and excipients are contemplated for topical use. See par. 21, e.g.  Topical formulations are intended to treat a site of pain. See par. 25.  Treatment is continued until resolution, such as the epidermis returning to normal, or any pain or irritation has been reduced to an acceptable degree.  Modi teaches compositions comprising up to 10% by weight a cannabinoid. See prior art claim 14, e.g.
	Westby teaches that dressings are widely used to treat pressure ulcers and promote healing.  Westby explains that dressing and topical agents in the form of ointments, creams, and gels are known for use in healing pressure ulcers. See p2.  
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would further appear that the administration of 10%, e.g., as taught by Modi and 5-9 mg/mL as taught by Maida would alleviate pain as described.  This is considered treatment of a symptom.
The examiner notes that Maida and Modi render obvious topically and orally administering cannabinoids, including nabilone, to treat wounds and skin ulcers.  While the intent of Maida and Modi is to provide an analgesic effect, the active step of administration claimed and taught is the same.  The oral or topical administration of a claimed API to a claimed subject would appear to yield a same result, and is an optimizable parameter- if a specific dosage is required to achieve any claimed result.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to treat a pressure ulcer (i.e., a bedsore) by topical application of nabilone.  One would be motivated to do so because cannabinoid compounds were shown to decrease pain in a statistically significant manner when applied to skin ulcers, including chronic skin ulcers in each of three cases studied.  Modi teaches formulations comprising the cannabinoid nabilone and explains that such can be applied orally and/or topically in the form of a cream, bandage, cloth, cream, lotion, and other forms to alleviate pain and assist in healing skin conditions.  As such, a POSA has a reasonable and predictable expectation of success that when the cannabinoid nabilone is applied to a skin ulcer it would have an effect similar to those described by Maida for alleviation of pain.  Westby explains that a wound dressing is a typical and known form for effective treatment of topical agents.  Treatment includes alleviation of a symptom, including but not limited to pain.    
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628